Citation Nr: 1515721	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-31 174	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher rating for radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for degenerative disc disease and facet arthropathy of the lumbar spine, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher rating for DeQuervain's tenosynovitis of the right wrist, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher rating for right carpal tunnel syndrome, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for anemia.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2004.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Cleveland, Ohio RO; and a November 2010 rating decision by Houston RO.  The Houston RO currently has local jurisdiction over the matter. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  

An August 2004 rating decision originally assigned disability ratings for right carpal tunnel syndrome, DeQuervain's tenosynovitis of the right wrist, radiculopathy of the right lower extremity, a lumbar spine disability, and right knee patellofemoral syndrome.

In Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 3.156(b) (2014) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Id. at 1362.  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2014).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In a December 2004 letter (received in June 2005), which was received within the one-year period following the August 2004 assignment of 10 percent disability evaluations for right carpal tunnel syndrome, DeQuervain's tenosynovitis of the right wrist, radiculopathy of the right lower extremity, a lumbar spine disability, and right knee patellofemoral syndrome, the Veteran submitted lay evidence as to the severity of her service-connected disabilities.  The matters were readjudicated in a January 2006 rating decision.  Thus, the new and material evidence was considered by VA.

Subsequently, new and material evidence was also submitted within a year of the promulgation of the January 2006 decision.  Specifically, in correspondence dated in April 2006, the Veteran detailed the symptoms and functional impact of each of her service-connected disabilities.  Although the AOJ properly took this submission as a new claim, the new and material evidence must also be considered in connection with the claim that was pending at the time of the January 2006 decision; i.e., the June 2005 submission.  See 38 C.F.R. § 3.156(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

During her May 2014 hearing, the Veteran testified that she is undergoing treatment at the San Antonio Military Medical Center (SAMMC), a component of Brooke Army Medical Center.  The most recent records from that facility are dated June 2012.  Updated treatment records from both SAMMC and VA must be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also testified during her hearing that her service-connected disabilities have increased in severity since she was last examined.  Under these circumstances, the Veteran must be afforded new VA examinations.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran was afforded a VA hypertension examination in May 2007.  The examiner noted that the Veteran underwent a 5 day blood pressure check in January 2004 in anticipation of her pending retirement, and that hypertension was not shown during that check.  On that basis, he concluded that the Veteran's hypertension was not incurred during active duty. 

The examiner did not note or discuss the fact that the Veteran was prescribed hydrochlorothiazide (HCTZ), a medication commonly used to treat hypertension, in 2002.  He also failed to discuss an elevated blood pressure reading of 146/85, observed in February 2004.  Finally, the examiner did not indicate whether hypertension manifested within one year of the Veteran's discharge from service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA medical opinion must be scheduled upon remand.  

The Veteran has been diagnosed with anemia.  She testified during her hearing that symptoms of anemia may have manifested during her active service, as she was placed on nutritional care for vitamin deficiency and weight gain.  A VA medical opinion as to the etiology of the Veteran's anemia must be obtained.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from SAMMC since June 2012.

2.  Obtain VA treatment records since May 2014.

3.  Thereafter, schedule the Veteran for VA examination(s) by an examiner, or examiners, with the sufficient expertise to ascertain the severity and manifestations of her service-connected right knee disability, lumbar spine disability, right lower extremity radiculopathy, right wrist DeQuervain's tenosynovitis, and right carpal tunnel syndrome. The entire claims file, to include all electronic files, must be reviewed by the examiner.  Any indicated studies should be performed.  The examination report must include a complete rationale for all opinions expressed.  

4.  Obtain a medical opinion from an appropriate VA medical professional as to the nature and etiology of the Veteran's hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  A physical examination of the Veteran is not required unless deemed medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to her active service.  The examination report must note and discuss the service treatment records which document elevated blood pressure readings, including a reading of 146/85 approximately three months before the Veteran's separation, as well as the prescription for HCTZ in 2002, and reconcile any conclusions with these findings.  

If the examiner finds that the Veteran's hypertension did not have its onset during her period of active service, he or she must then state whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension manifested within one year of her separation from service in June 2004.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Obtain a medical opinion from an appropriate VA medical professional as to the nature and etiology of the Veteran's anemia.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  A physical examination of the Veteran is not required unless deemed medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's anemia first manifested during her period of active service, or within one year of her separation from service in June 2004.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

